Exhibit 10.5

 

Saks Incorporated

Performance Award Agreement

«Date of Agreement»

This is a Performance Award Agreement (the “Agreement”) between Saks
Incorporated (the “Company”) and the individual who has executed this
Performance Award Agreement above the signature line “Signature of Award Holder”
(the “Award Holder”). This Agreement is made pursuant to the Company’s 2009
Long-Term Incentive Plan (the “Plan”). Capitalized terms used but not defined in
this Agreement have the same definitions ascribed to such terms in the Plan.

Terms and Conditions

The Company and the Award Holder agree as follows:

1. Performance Awards. For any Performance Award made to the Award Holder (
collectively, the “Performance Awards”) pursuant to Section 10 of the Plan, this
Agreement, the Plan, and each Award Supplement (defined below) to this Agreement
will govern. Each Performance Award will be evidenced by a Supplement to
Performance Award Agreement to be attached to this Agreement from time to time
(each an “Award Supplement” and together the “Award Supplements”). Award
Supplements will indicate the type of Performance Award (e.g., Performance
Units, Performance Shares or Performance Cash), the number of Performance Units
or Performance Shares or the amount of Performance Cash, as applicable, awarded
to the Award Holder, the applicable vesting schedule and any additional
restrictions that are applicable to the Performance Award.

2. Restrictions; Forfeiture.

(a) Each Performance Award is subject to each of the following restrictions
until the vesting conditions described on the applicable Award Supplement have
been satisfied or the restrictions have otherwise expired or been terminated.
Failure to satisfy the vesting conditions by the times specified on the Award
Supplement will result in the forfeiture of the number of unvested Performance
Units or Performance Shares or amount of Performance Cash, as applicable and as
specified on the Award Supplement. Unvested Performance Awards may not be sold,
transferred, exchanged, assigned, pledged, hypothecated, or otherwise
encumbered. If the Award Holder’s employment with the Company or any affiliate
terminates for any reason other than as provided in subparagraphs (b), (c) or
(d) of paragraph 3 of this Agreement, then the Award Holder will forfeit all of
the Award Holder’s right, title, and interest in and to the then-unvested
Performance Award as of the date of employment termination, and the unvested
Performance Award will revert to the Company immediately following the event of
forfeiture.

(b) The Award Holder will forfeit all unearned or unpaid Performance Awards
including, without limitation, any earned but unpaid dividends and dividend
equivalents and any interest, if any accruing thereon if (i) in the opinion of
the Committee, the Award Holder, without the written consent of the Company,
engages directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee, or otherwise, in any business or activity
competitive with any business or activity conducted by the Company or any of its
subsidiaries, or (ii) the Award Holder performs any act or

engages in any activity that in the opinion of the Committee is in conflict with
or adverse to the interest of the Company and any of its subsidiaries. The
restrictions imposed by this paragraph will apply to all shares of the Common
Stock and any other securities issued with respect to a Performance Award in
connection with any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Common
Stock.

(c) If within six months following the Award Holder’s termination of employment,
the Award Holder, without the written consent of the Company, engages directly
or indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee, or otherwise in any business or activity determined by the
Committee to be competitive with any business or activity conducted by the
Company or any of its subsidiaries, the Award Holder shall pay to the Company an
amount in cash equal to the value (determined as of the date of vesting) of any
Performance Awards that vested on or after, or within six months prior to, the
Award Holder’s termination of employment.

3. Expiration and Termination of Restrictions. The restrictions imposed by
paragraph 2 of this Agreement on each Performance Award will expire on the
earliest to occur of the following (the period prior to the expiration of such
restrictions being the “Restricted Period”):

(a) upon the passage of time or upon the achievement of performance objectives
or upon both the passage or time and the achievement of performance objectives,
as provided in the applicable Award Supplement;

(b) on the date of termination of the Award Holder’s employment by reason of
death, disability, or retirement at age 65 (in the case of disability, as
determined by the Company), but only to the extent the Performance Award has
been earned under the applicable performance objectives as determined by the
Committee as of the date of termination (ignoring for this purpose all
passage-of-time requirements);

(c) upon the occurrence of a Change in Control and the termination of the Award
Holder’s employment in the circumstances described in Section 37(b) of the Plan;
or

(d) otherwise in accordance with any written agreement between the Company
(signed by the Company’s Executive Vice President, Human Resources) and the
Award Holder that expressly provides for the expiration or termination of such
restrictions.

4. Change of Control. The Award Holder’s rights upon a Change of Control are set
forth in Section 37 of the Plan.

5. Provisions Applicable to Performance Units or Performance Shares.

(a) Any Performance Units will be converted to cash as soon as practicable
following the Award Dates specified in the Award Supplements. Cash in payment of
the Performance Units for which the Restricted Period has ended will be paid to
the Award Holder or the Award Holder’s designee upon request, according to the
schedule set forth in the Award Supplement.




--------------------------------------------------------------------------------

(b) Any Performance Shares will be registered in the name of the Award Holder as
soon as practicable following the Award Dates specified in the Award
Supplement(s), and the Performance Shares will be held by the Company in
accordance with the Plan during the Restricted Period in certificated or
uncertificated form. Certificates for the Performance Shares for which the
Restricted Period has ended will be delivered to the Award Holder or the Award
Holder’s designee upon request.

6. Voting and Dividend Rights with respect to Performance Shares. Subject to the
next sentences, the Award Holder, if the Performance Award consists of
Performance Shares, as beneficial owner of the Performance Shares, has full
voting and dividend rights with respect to the Performance Shares during and
after the Restricted Period. During the Restricted Period the Award Holder may
not assign or pledge voting rights or dividend rights. During the Restricted
Period the Company will withhold dividends paid by the Company with respect to
any Performance Shares and will not pay the dividends to the Award Holder, and
the Award Holder will have no right to receive any dividends paid by the Company
with respect to the Performance Shares until the Restricted Period applicable to
the Performance Shares ends and the Company has delivered the Performance Shares
to the Award Holder as provided in paragraph 4 of this Agreement. If the Award
Holder forfeits any Performance Shares in accordance with paragraph 2 of this
Agreement, the Award Holder’s rights as a beneficial owner of the Performance
Shares, and all of the Award Holder’s interest therein, will immediately
terminate, and the Award Holder will not be entitled to payment of past or
future dividends or any other right or benefit with respect to the forfeited
Performance Shares. If for any reason the Award Holder receives dividends with
respect to the forfeited Performance Shares after forfeiture, the Award Holder
will repay to the Company an amount equal to the dividends received.

7. No Right to Continued Employment or Service. The Award Holder acknowledges
the provisions set forth in Section 18 of the Plan.

8. 83(b) Election. If applicable, the Award Holder may make an election to be
taxed upon a Performance Award under Section 83(b) of the Internal Revenue Code
of 1986, as amended, by making an appropriate election with the Internal Revenue
Service within thirty days after the date of the award and by otherwise
complying with applicable requirements.

9. Tax Withholding. The Award Holder acknowledges the tax withholding
requirements described in Section 19 of the Plan.

10. The Plan Controls. This Agreement does not undertake to express all
conditions, terms and provisions of the Plan. The grant of the Performance Award
is subject in all respects to all of the requirements (including, without
limitation, tax withholding), restrictions, limitations and other terms and
provisions of the Plan, which, by this reference, are incorporated herein to the
same extent as if copied verbatim. This Agreement will be governed by and
construed in accordance with the Plan. If any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement occurs, the
provisions of the Plan will be controlling and determinative.

 

11. Severability. If any one or more of the provisions contained in this
Agreement or in any Award Supplement are invalid, illegal or unenforceable, the
other provisions of this Agreement or the Award Supplement, as the case may be,
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

12. Notice. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Human Resources Department

Saks Incorporated

12 East 49th Street, 4th Floor

New York, NY 10017

Attn: Sr. Stock Plan Administrator

or any other address designated by the Company in a written notice to the Award
Holder. Notices to the Award Holder will be directed to the address of the Award
Holder then currently on file with the Company, or at any other address given by
the Award Holder in a written notice to the Company.

 

Saks Incorporated By:   /S/    CHRISTINE A. MORENA

Christine A. Morena

Executive Vice President

Corporate Human Resources

«Name»

Name of Award Holder

   Signature of Award Holder


 

2